DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 12/17/19.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PGPub 2017/0162637, hereinafter referred to as “Choi”).
Choi discloses the semiconductor device as claimed.  See figures 1-17C and corresponding text, with emphasis on figures 1-7, where Choi teaches, pertaining to claim 1, a display device comprising: a substrate (100) including a display area (DA) in which pixels (PX) are disposed and a non-display area (NA1) surrounding the display area (DA), the display area (DA) including a through-hole (TH) (figure 6; [0105]); a first dam (114) surrounding the through-hole (TH) (figure 6; [0125]); a first conductive line (DL1) provided between the first dam and the pixels (figures 3A-4; [0086-0093]); and a second conductive line provided between the first dam and the through-hole (figures 3A-4; [0086-0093]). 
Choi teaches, pertaining to claim 2, wherein the first conductive line is electrically insulated from the second conductive line (figures 3A-4; [0086-0093]). 
Choi teaches, pertaining to claim 7, wherein each pixel includes: a first electrode (121) provided over the substrate (100) (figure 4; [0095]); a light emitting layer (122) provided over the first electrode (121) (figure 4; [0095]); and a second electrode (123) provided over the light emitting layer (122), and wherein the light emitting layer (122) and the second electrode (123) are respectively cut off on the first dam (114) (figure 4; [0095]). 
Choi teaches, pertaining to claim 8, wherein the first dam includes a groove, and wherein the light emitting layer and the second electrode are respectively cut off by the groove of the first dam (figure 4; [0095]). 
Choi teaches, pertaining to claim 9, wherein the light emitting layer is provided over the first conductive line and the second conductive line, and wherein the light emitting layer provided over the first conductive line and the light emitting layer provided over the second conductive line are cut off from each other (figure 4; [0095-0097]). 
Choi teaches, pertaining to claim 10, wherein the second electrode is provided over the first conductive line and the second conductive line, and wherein the second electrode provided over the first conductive line and the second electrode provided over the second conductive line are cut off from each other (figure 4; [0095-0097]). 
Choi teaches, pertaining to claim 11, further comprising an encapsulation film (130) provided over the second electrode, wherein the encapsulation film covers the second electrode, the first conductive line, the second conductive line, and the first dam (figure 4; [0101]). 
Choi teaches, pertaining to claim 12, wherein the first conductive line is in contact with a first side of the first dam and the second conductive line is in contact with a second side of the first dam (figure 4; [0095-0097]). 
Choi teaches, pertaining to claim 13, wherein each of the first conductive line and the second conductive line has a closed shape (figure 3A; [0092]). 
pertaining to claim 14, wherein each of the first conductive line and the second conductive line has a ring shape (figure 3A; [0092]). 
Choi teaches, pertaining to claim 15, further comprising a driving transistor provided over the substrate, the driving transistor including a gate electrode, a source electrode, and a drain electrode, wherein each of the first conductive line and the second conductive line is provided in the same layer as at least one of the gate electrode, the source electrode, and the drain electrode (figure 6; [0106-0108]).
Choi teaches, pertaining to claim 20, a display device comprising: a substrate (100) including a display area (DA) in which pixels (PX) are disposed and a non-display area (NA1) surrounding the display area (DA), the display area including a through-hole (TH) (figure 6; [0105]); and a first dam  (114) surrounding the through-hole (TH), wherein each pixel (PX) comprises: a first electrode (121) provided over the substrate (100); a light emitting layer (122) provided over the first electrode (121); and a second electrode (123) provided over the light emitting layer, and wherein the light emitting layer and the second electrode are respectively cut off on the first dam (figure 6; [0105-0108]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US PGPub 2017/0162637, hereinafter referred to as “Choi”) as applied to claim 1 above, and further in view of Byun et al. (US PGPub 2018/00617222, hereinafter referred to as “Byun”).
Choi discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Choi fails to show, pertaining to claim 3, further comprising: a first test pad provided between the first dam and the through-hole and electrically connected 
Byun teaches, pertaining to claim 3, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical signal to the conductive testing lines defects that may be caused by an overflow of the organic film can be detected ([0015-0018]).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate further comprising: a first test pad provided between the first dam and the through-hole and electrically connected to the first conductive line; and a second test pad provided between the first dam and the through-hole and electrically connected to the second conductive line, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.

Choi fails to show, pertaining to claim 4, further comprising: a first link line electrically connecting the first conductive line to the first test pad; and a second link line electrically connecting the second conductive line to the second test pad. 
Byun teaches, pertaining to claim 4, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical 
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate, further comprising: a first link line electrically connecting the first conductive line to the first test pad; and a second link line electrically connecting the second conductive line to the second test pad, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.

Choi fails to show, pertaining to claim 5, further comprising an insulating film provided between the first and second conductive lines and the substrate, wherein one end of the first link line is connected to the first conductive line via a first contact hole that penetrates the insulating film, and another end of the first link line is connected to the first test pad. 
Byun teaches, pertaining to claim 5, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical signal to the conductive testing lines defects that may be caused by an overflow of the organic film can be detected ([0015-0018]).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate, further comprising an insulating film provided between the first and second conductive lines and the substrate, wherein one end of the first link line is connected to the first conductive line via a first contact hole that penetrates the insulating film, and another end of the first link line is connected to the first test pad, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.


Choi fails to show, pertaining to claim 6, wherein one end of the second link line is connected to the second conductive line via a second contact hole that penetrates the insulating film, and another end of the second link line is connected to the second test pad. 
Byun teaches, pertaining to claim 6, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical signal to the conductive testing lines defects that may be caused by an overflow of the organic film can be detected ([0015-0018]).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate, wherein one end of the second link line is connected to the second conductive line via a second contact hole that penetrates the insulating film, and another end of the second link line is connected to the second test pad, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.


Choi shows, pertaining to claim 16, further comprising: a second dam provided between the first dam and the through-hole and surrounding the through-hole; a third conductive line provided along the second dam between the second dam and the first dam; and a fourth conductive line provided along the second dam between the second dam and the through-hole, wherein the third conductive line is electrically insulated from the fourth conductive line (figure 4; [0093]). 

Choi fails to show, pertaining to claim 17, further comprising: a third test pad provided between the second dam and the through-hole and electrically connected to the third conductive line; and a fourth test pad provided between the second dam and the through-hole and electrically connected to the fourth conductive line. 

Byun teaches, pertaining to claim 17, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical signal to the conductive testing lines defects that may be caused by an overflow of the organic film can be detected ([0015-0018]).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate, further comprising: a third test pad provided between the second dam and the through-hole and electrically connected to the third conductive line; and a fourth test pad provided between the second dam and the through-hole and electrically connected to the fourth conductive line, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.



Choi fails to show, pertaining to claim 18, further comprising: a third link line electrically connecting the third conductive line to the third test pad; and a fourth link line electrically connecting the fourth conductive line to the fourth test pad. 

Byun teaches, pertaining to claim 18, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical signal to the conductive testing lines defects that may be caused by an overflow of the organic film can be detected ([0015-0018]).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate, further comprising: a third link line electrically connecting the third conductive line to the third test pad; and a fourth link line electrically connecting the fourth conductive line to the fourth test pad, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.

pertaining to claim 19, further comprising an insulating film provided between the third and fourth conductive lines and the substrate, wherein one end of the third link line is connected to the third conductive line via a third contact hole that penetrates the insulating film and another end of the third link line is connected to the third test pad, and wherein one end of the fourth link line is connected to the fourth conductive line via a fourth contact hole that penetrates the insulating film and another end of the fourth link line is connected to the fourth test pad. 
Byun teaches, pertaining to claim 19, a similar semiconductor device, where the conductive testing line (130), includes first through four conductive testing lines (figure 16; [0165-0189]).  In addition, Byun provides the advantages by applying an electrical signal to the conductive testing lines defects that may be caused by an overflow of the organic film can be detected ([0015-0018]).
Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was filed, to incorporate, further comprising an insulating film provided between the third and fourth conductive lines and the substrate, wherein one end of the third link line is connected to the third conductive line via a third contact hole that penetrates the insulating film and another end of the third link line is connected to the third test pad, and wherein one end of the fourth link line is connected to the fourth conductive line via a fourth contact hole that penetrates the insulating film and another end of the fourth link line is connected to the fourth test pad, in the device of Choi, according to the teachings of Byun, with the motivation of applying an electrical signal to the conductive testing lines for the purpose of detecting defects that may be caused by an overflow of the organic film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 13, 2021